Exhibit 10.17
LIGGETT GROUP LLC
100 Maple Lane
Mebane, NC 27302-8160
January 14, 2011
Mr. Ronald J. Bernstein
329 Circle Park Place
Chapel Hill, NC 27517
Dear Ron:
     This letter agreement constitutes an amendment to the Employment Agreement
dated as of November 11, 2005, (the “Agreement”), between Liggett Group Inc.
(the “Company”) and Ronald J. Bernstein (“Executive”). The Company and Executive
wish to amend the Agreement as set forth below. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed thereto in the
Agreement.
     A. The Agreement is amended in the following respects:
     1. Section 3(f) of the Agreement is deleted and replaced by the following:
     (f) Annual Incentive Compensation. Subject to the approval of the VGR
Senior Executive Incentive Compensation Plan (together with any amendments
thereto, the “Plan”) at VGR’s 2011 annual shareholders’ meeting, during the
Contract Term, Executive shall be entitled to participate in the Plan, including
any successor thereto, commencing with the calendar year ending December 31,
2011, and be eligible to receive an annual bonus based on a target bonus
opportunity of 100% of Salary and to receive such other long-term incentive
awards as may from time to time be awarded to Executive under the Plan. Annual
Bonus payments and any long-term incentive awards shall be subject to compliance
with performance goals determined by the VGR Compensation Committee in
accordance with the Plan.
     2. Exhibit D of the Agreement is deleted in its entirety.
     B. This letter agreement constitutes an amendment to and a modification of
the Agreement and shall for all purposes be considered a part of the Agreement.
Except as amended hereby, the Agreement is confirmed and ratified in all
respects and shall remain in full force and effect.
     Please indicate your agreement with the foregoing by countersigning two
copies of this letter agreement in the space provided below and returning one of
such copies to us.
Very truly yours,
LIGGETT GROUP INC.

 



--------------------------------------------------------------------------------



 



Mr. Ronald J. Bernstein
January 14, 2011
Page 2

                  By:   /s/  John R. Long       John R. Long        Vice
President, General Counsel and Secretary     

The foregoing letter agreement
is consented and agreed to as
of the date first above written.

By:   /s/  Ronald J. Bernstein     Ronald J. Bernstein

Vector Group Ltd.
(as to Section 3(f) only)

By:   /s/  Richard J. Lampen     Richard J. Lampen
Executive Vice President

 